


110 HR 4189 IH: To direct the Secretary of Energy to provide for the

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4189
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Mr. Whitfield (for
			 himself and Mrs. Schmidt) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Secretary of Energy to provide for the
		  re-enrichment of certain uranium tailings, and the sale of the product of such
		  re-enrichment, and for other purposes.
	
	
		1.Re-enrichment
			 requirement
			(a)ContractNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Energy shall enter into a contract with
			 the operator of the Paducah Gaseous Diffusion Facility for the transfer from
			 the Department of Energy’s enrichment facility at Piketon, Ohio, to the Paducah
			 facility of cylinders of uranium tailings with an assay of such value as the
			 Secretary finds economically suitable for re-enrichment.
			(b)Re-enrichmentThe
			 contract entered into under subsection (a) shall provide for the re-enrichment
			 at the Paducah facility of the materials in the cylinders described in
			 subsection (a) and in similar cylinders of comparable value at the Paducah
			 facility site.
			(c)ScheduleRe-enrichment
			 under subsection (b) shall begin not later than 120 days after the date of
			 enactment of this Act. Not more than 25 percent of the total cylinders
			 described in subsections (a) and (b) shall be re-enriched before June 30, 2012.
			 Re-enrichment of the remaining cylinders shall continue thereafter as the
			 Secretary considers economically viable.
			2.Sale of
			 product
			(a)In
			 generalThe Secretary shall
			 sell or contract for the sale of the product of re-enrichment carried out under
			 this Act, on a schedule to be determined by the Secretary.
			(b)ProceedsNet proceeds from sales under subsection
			 (a) shall be deposited in the Uranium Enrichment Decontamination and
			 Decommissioning Fund and disbursed by appropriation for environmental
			 remediation at the Paducah, Kentucky, and Portsmouth, Ohio, uranium enrichment
			 facilities.
			3.Uranium Enrichment
			 Decontamination and Decommissioning FundSection 1802(d) of the Atomic Energy Act of
			 1954 (42 U.S.C. 2297g–1(d)) is amended by striking 15 and
			 inserting 18.
		
